Citation Nr: 1034453	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-25 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Palo Alto, California




THE ISSUE

To be clarified.  




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran had active service from September 1944 to December 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a decision of the Department of Veterans Affairs (VA) 
Medical Center (VAMC), in Palo Alto, California.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).  


REMAND

A review of the claims folder indicates that the VA Medical 
Center in Palo Alto issued a decision with respect to a claim 
submitted by the Veteran.  The record is unclear as to what the 
VAMC decided because the VAMC's actions are not contained in the 
claims folder.  Nevertheless, in March 2007, the Veteran 
submitted a Notice of Disagreement with respect to the Palo Alto 
VAMC's decision, which indicated that it was in reply to 
"742/006."  

The United States Court of Appeals for Veterans Claims (Court) 
has held that where the Board finds a notice of disagreement has 
been submitted from a matter that has not been addressed in a 
statement of the case, the issue should be remanded to the RO/AMC 
for appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  As a Notice of Disagreement has been filed, the Board's 
jurisdiction has been triggered and this item must be returned so 
that a Statement of the Case on the underlying claim that 
adequately notifies the Veteran of the action necessary to 
perfect an appeal may be provided.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the VAMC in Palo Alto, and the Veteran will be 
notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following action:

The VAMC should issue a Statement of the 
Case as to the adverse decision the Veteran 
has expressed disagreement with in his 
letter dated March 18, 2007, which was in 
reply to "742/006."  The Veteran should be 
clearly advised of the need to file a 
Substantive Appeal if he wishes to complete 
an appeal from that decision.  

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

